NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Argued November 14, 2018
                             Decided November 26, 2018

                                        Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        DIANE S. SYKES, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge



No. 17-3635

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Northern District of
                                              Illinois, Eastern Division.
      v.
                                              No. 1:17-cr-75
DEVANTE REED,
    Defendant-Appellant.                      Rebecca R. Pallmeyer,
                                              Judge.

                                      ORDER

       DeVante Reed pleaded guilty to distributing and conspiring to distribute heroin
and received a sentence of 120 months’ imprisonment—five years below the low end of
his advisory range under the Sentencing Guidelines. On appeal he challenges only the
substantive reasonableness of this sentence, arguing that his designation as a career
offender under the Guidelines overstated his criminal history and resulted in an
unwarranted sentencing disparity between him and his co-defendants.
No. 17-3635                                                                         Page 2

       Reed worked as a low-level dealer for a heroin-distribution organization known
as the “Vanna White Line.” The organization operated primarily by telephone, with
customers calling in orders and individuals like Reed then delivering the heroin.
Co-defendant Joseph Thompson ran the organization and directed the activities of Reed
and two other co-defendants. Thompson operated the distribution line for at least five
years, but Reed participated for just fourteen weeks, during which the organization sold
approximately 588 grams of heroin. Following his arrest, Reed pleaded guilty to
violating 21 U.S.C. § 841(a)(1) (distribution offense) and § 846 (conspiracy).

        At sentencing Reed did not challenge his status as a career offender but argued
that a downward variance was warranted because the career-offender designation
overstated his criminal history. The career-offender enhancement raised Reed’s offense
level to 31, which, together with his criminal history category of VI, yielded an advisory
guidelines range of 188–235 months’ imprisonment. Without the enhancement, the
range would have been 84–105 months. In mitigation, Reed’s counsel emphasized
Reed’s difficult childhood—he grew up homeless and often alone—and his efforts to
obtain lawful employment before his federal arrest. Reed also stressed that his sentence
should not reflect an unwarranted disparity with those of his co-defendants, each of
whom played a greater role in the heroin organization.

       The district court sentenced Reed to two concurrent terms of 120 months’
imprisonment. In doing so, the court underscored the gravity of distributing heroin and
Reed’s “previous arrests, convictions, and relatively substantial sentences,” which,
unfortunately, had not deterred him from returning to drug dealing. On the other hand,
the district court took care to recognize Reed’s tragic upbringing, observing that Reed
grew up with the deck stacked against him.

       Reed challenges only the substantive reasonableness of his sentence. He argues
that the district court placed too much weight on his career-offender designation and
criminal history in selecting an appropriate sentence. His previous convictions, Reed
contends, were “low-level street crimes,” much like his offense conduct here, and did
not entail violence or reflect major drug dealing.

        We presume that a below-guidelines sentence is reasonable, see United States v.
Miller, 834 F.3d 737, 744 (7th Cir. 2016), and Reed has failed to rebut this presumption.
No. 17-3635                                                                          Page 3

He concedes that the district court not only properly determined that he was a career
offender but also accurately calculated the advisory guidelines range. And the record
shows that the district court, in sentencing Reed five years below the low end of the
advisory range, credited many of the arguments he made in mitigation.

        Nor can we accept Reed’s contention that his sentence reflects an unwarranted
disparity with his co-defendants. Co-defendant Thompson received a sentence of 108
months, within the advisory range applicable to him; co-defendant Mario Cooper
received 70 months, below his advisory range; and co-defendant Dewayne Bolden
received 72 months, also below his advisory range. But “[a] sentence below the
applicable Sentencing Guidelines range cannot be an unwarranted disparity.” United
States v. Gonzalez, 765 F.3d 732, 740 (7th Cir. 2014) (citations omitted). Regardless, the
disparity between sentences is sufficiently justified by Reed’s more extensive criminal
history relative to his co-defendants Thompson and Cooper as well as Reed’s career-
offender status. See United States v. Solomon, 892 F.3d 273, 279 (7th Cir. 2018) (explaining
that disparate sentences were warranted even though the less culpable co-defendant
received the longer sentence). Likewise, the sentencing disparity between Reed and co-
defendant Bolden is warranted because, although both were designated career
offenders, Bolden cooperated with the government and appropriately received credit
for doing so.

       Reed’s final contention is that the district judge should have imposed a lower
sentence to more fully account for his terrible upbringing and the odds he faced in life.
We cannot reverse on this basis. The record shows that the district court fully
recognized the difficulties Reed faced growing up, including his lack of any role model
and stable family. In the district judge’s words, Reed’s situation was “as sad a set of
circumstances as there could be.” The district judge also credited Reed’s efforts to
obtain work in waste management—a positive initiative that could serve Reed well in
the future.

      On this record, we cannot say the district court acted unreasonably in sentencing
Reed to 120 months’ imprisonment.

                                                                                AFFIRMED